DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1, is drawn to a computer-readable medium storing machine-readable instructions … executed by a controller of an electronic device. The plain meaning of the term "computer readable medium" comprises both transitory and non-transitory medium. Applicant has not set forth a different definition of the term in the specification.   Specifically, the specification, see for example in paragraph [0015], the term, “may include”, does not limit the "computer readable medium" to only non-transitory medium.   Therefore, the claim encompasses a transitory, propagating signal.
"A transitory, propagating signal ... is not a "process, machine, manufacture, or composition of matter." Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101 ; thus, such a signal cannot be patentable subject matter." In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).

Claims 2-5 are rejected for depending from claim 1.
Claim 6 is rejected similar to claim 1 for similarly being drawn as a computer-readable medium storing machine-readable instructions … executed by a controller of an electronic device.
Claims 7-10 are rejected for depending from claim 6.
Claim 11 is rejected similar to claim 1 for similarly being drawn as a computer-readable medium storing machine-readable instructions … executed by a controller of an electronic device.
Claims 12-15 are rejected for depending from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Demsey (US 20170094007 A1).
Regarding claim 1, Demsey discloses a computer-readable medium storing machine-readable instructions that, when executed by a controller of an electronic device (Demsey [0017], “a computer readable storage medium is disclosed including instructions that, when executed by a computer, cause the computer to perform a plurality of functions”), cause the controller to: 
receive an image via an imaging device of the electronic device (Demsey [0044], “an image or video captured by a digital camera (not shown) that may be coupled to or integrated with user device”); 
detect an object in the image (Demsey [0045], “Target identifier 317 in this example may be adapted to identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment.”);
when the overlay data is stored in the database, retrieve the overlay data from the database (Demsey [0030], “The local AR cache may be one or more predefined or dynamically allocated memory blocks of any size, which may be reserved for storing target data (a database stored in the electronic device for target data/overlay data related to the object).”; [0032], “A physical object in the real world may correspond to a predefined reference marker or “target” in the virtual AR”; [0045], “target identifier 317 may detect an object within the real-world (when overlay data is stored in the cache/database) matching target data stored within AR cache 319 (retrieve the overlay data from the cache/database).”); 
when the overlay data is stored on a remote electronic device, send a message to a second electronic device, the message including identification data of the object and a request for the overlay data, and receive the overlay data from the remote electronic device via the second electronic device (Demsey [0046], “target data stored within AR cache 319 may include, for example, information associated with a corresponding physical object within the real-world environment. Such information may include, for example, a definition of characteristic features or physical parameters associated with the object in the real-world, which may be used by target identifier 317 to recognize the object detected in the real-world environment as a target … if target identifier 317 in the above example does not find target data within AR cache 319 that matches the detected object, target identifier 317 may send a request for the matching target data to server 220 via network 210 (when the overlay data is stored on a server/remote electronic device, send a request/message to a second electronic device; target data includes information for an object that is being represented.).” [0052], “as shown in FIG. 2, augmented reality and/or advertising server systems 220 (second device) may be provided in communication with one or both of the vendor/third party AR target server(s) 230 and the auxiliary AR server(s) 240 (overlay data is stored on a remote electronic device).”); and 
visually associate the overlay data with the object on a display of the electronic device (Demsey [0053], “the user's device 104, 210 may present the related AR target data … by … 
Demsey does not expressly disclose
determine a contextual setting of the electronic device; 
query a database stored in the electronic device for overlay data related to the object based on the contextual setting;
However, Demsey suggests
determine a contextual setting of the electronic device (Demsey [0051], “the user's device recognizing the object and/or identifying a target ID associated with the object or location in proximity of the user's device (identifying/recognizing an object/location in proximity comprises determining a contextual setting for the device for the purpose of further processing the captured data).”); 
query a database stored in the electronic device for overlay data related to the object based on the contextual setting (Demsey [0045], “identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment … target identifier 317 may detect an object within the real-world environment and attempt to (find/query a database stored in the electronic device for overlay data related to the object based on the contextual setting) find matching target data stored within AR cache 319.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a context for a device and generate corresponding data to display on the device. This would have been done to generate and display data that is relevant to a user. See for example Demsey [0033], “The user environment 
Regarding claim 2, Demsey discloses the computer-readable medium of claim 1, wherein the machine-readable instructions, when executed by the controller, cause the controller to: 
receive a second image via the imaging device (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects within an image of a real-world environment captured at the mobile device (a second request from the one or more requests is interpreted as comprising a second image received via the imaging device).”); 
detect a second object in the second image (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects (comprising a second detected object) within an image of a real-world environment captured at the mobile device (a second request from comprising a second image received via the imaging device and a corresponding second physical object).”); 
send a second message to the second electronic device, the second message including second identification data of the second object and a request for second overlay data (Demsey [0047], “server(s) 220 (second electronic device) may also include a request manager configured to receive, over network 210, one or more requests (comprising a second message to the second device to request second overlay data) from a user's mobile device 210 for target data related to one or more physical objects within an image of a real-world (a second request from comprising a second image received via the imaging device and a corresponding second physical object).”);
receive the second overlay data from the remote electronic device via the second electronic device (Demsey [0052], “while looking up AR target IDs and related target data for any given AR target or object, the augmented reality and/or advertising server systems 220 (second device retrieves overlay data from remote device) may additionally issue requests to the vendor/third party AR target server(s) 230 and/or the auxiliary AR server(s) 240 (remote device) for AR target IDs and related target data (overlay data).”; [0053], “the AR server may send the related information back to the user's device, e.g., over electronic network 201 and any related cellular, Wi-Fi, or other networks, such that the user's device 104 (user device receives second overlay data)”); and 
visually associate the second overlay data with the second object on the display (Demsey [0053], “the user's device 104, 210 may present the related AR target data … by … displaying data overlaid on top of a digital representation of the physical object or location, displaying the data on a map of the location or target (second overlay data associated with second object on the display)”).
Regarding claim 3, Demsey discloses the computer-readable medium of claim 1, wherein the machine-readable instructions, when executed by the controller, cause the controller to receive a user identification, wherein the determination of the contextual setting is based on the user identification (Demsey [0060], “targets may be associated with a target category according to one or more predetermined correlation parameters. The predetermined (setting a context, based on the user identification)”).
Regarding claim 4, The computer-readable medium of claim 3, wherein the machine-readable instructions, when executed by the controller, cause the controller to: 
receive a second user identification (Demsey [0058], “FIG. 6B illustrates an exemplary request log of user requests … if users 1 and 2 (comprising a second user identification, see, for example, fig. 6b) requested AR data”); 
determine a second contextual setting of the electronic device based on the second user identification (Demsey [0058], “if users 1 and 2 requested AR data for AR targets “B” and then “C,” (a second target is interpreted as representing a second contextual setting of the device since another target could represent, as an example, a different location of the device) in that order”); 
receive a second image via the imaging device (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects within an image of a real-world environment captured at the mobile device (a second request from the one or more requests is interpreted as comprising a second image received via the imaging device).”);; 
detect the object in the second image (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects (comprising a second detected object) within an image of a real-world environment captured at the mobile device (a second request from comprising a second image received via the imaging device and a corresponding second physical object).”);; 
(find/query a database stored in the electronic device for overlay data related to the object based on the contextual setting) find matching target data stored within AR cache 319.”); 
retrieve the second overlay data from the database (Demsey [0045], “identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment … target identifier 317 may detect an object within the real-world environment and attempt to find matching target data stored within AR cache 319 (retrieve the second overlay data from the database).”); and 
visually associate the second overlay data with the object on the display (Demsey [0046], “This information may also be used to generate a visual representation of the physical object (or target) within the virtual AR environment.”; [0053], “the user's device 104, 210 may present the related AR target data … by … displaying data overlaid on top of a digital representation of the physical object or location, displaying the data on a map of the location or target”).
Regarding claim 5, Demsey discloses the computer-readable medium of claim 1, wherein the machine-readable instructions, when executed by the controller, cause the controller to: 
detect a second object in the image (Demsey [0044], “The captured image(s) may be of a single object or a real-world scene including multiple objects (comprising a second object).”); 
(find/query a database stored in the electronic device for a second overlay data related to a second object based on the contextual setting) find matching target data stored within AR cache 319.”); 
retrieve the second overlay data from the database (Demsey [0045], “identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment … target identifier 317 may detect an object within the real-world environment and attempt to find matching target data stored within AR cache 319 (retrieve the second overlay data from the database).”); and 
visually associate the second overlay data with the second object on the display during the visual association of the overlay data with the object on the display (Demsey [0046], “the AR environment and objects represented within the AR environment may be displayed by, for example, GUI 316 via a display of user device 210. (multiple overlay data for multiple objects simultaneously)”).
Regarding claim 6, Demsey discloses a computer-readable medium storing machine-readable instructions that, when executed by a controller of an electronic device (Demsey [0017], “a computer readable storage medium is disclosed including instructions that, when executed by a computer, cause the computer to perform a plurality of functions”), cause the controller to: 
(received a user identification)”);  
receive an image via an imaging device of the electronic device (Demsey [0044], “an image or video captured by a digital camera (not shown) that may be coupled to or integrated with user device”);; 
detect an object in the image (Demsey [0045], “Target identifier 317 in this example may be adapted to identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment.”);; 
query the database for overlay data related to the object (Demsey [0045], “identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment … target identifier 317 may detect an object within the real-world environment and attempt to (find/query a database stored in the electronic device for overlay data related to the object based on the contextual setting) find matching target data stored within AR cache 319.”); 
retrieve the overlay data from the database, the overlay data corresponding to the database entry (Demsey [0045], “identify targets corresponding to the physical object(s) or point(s) of interest within a captured image of the real-world environment … target identifier 317 may detect an object within the real-world environment and attempt to find matching target data stored within AR cache 319 (retrieve the overlay data from the database).”); and 
visually associate the overlay data with the object on a display of the electronic device (Demsey [0046], “This information may also be used to generate a visual representation of the 
Demsey does not expressly disclose
determine a contextual setting of the electronic device based on the user identification 
send a request to a second electronic device for a database entry based on the contextual setting;
receive the database entry from the second electronic device; 
store the database entry in a database stored in the electronic device;
However,
Demsey suggests
determine a contextual setting of the electronic device based on the user identification (Demsey [0058], “if users 1 and 2 requested AR data for AR targets “B” and then “C,” (a contextual setting of the device according to a corresponding target received from the user) in that order”);
send a request to a second electronic device for a database entry based on the contextual setting (Demsey [0046], “target identifier 317 may send a request for the matching target data to server 220 via network 210 (send a request to a second electronic device, based on the contextual setting).” [0052], “as shown in FIG. 2, augmented reality and/or advertising server systems 220 (second device) may be provided in communication with one or both of the (comprises database entries).”);
receive the database entry from the second electronic device (Demsey [0052], “while looking up AR target IDs and related target data for any given AR target or object, the augmented reality and/or advertising server systems 220 may additionally issue requests to the vendor/third party AR target server(s) 230 and/or the auxiliary AR server(s) 240 for AR target IDs and related target data (second device retrieves a database entry).”; [0053], “the AR server may send the related information back to the user's device, e.g., over electronic network 201 and any related cellular, Wi-Fi, or other networks, such that the user's device 104 (user device receives the database entry)”); 
store the database entry in a database stored in the electronic device (Demsey [0053], “the user's device 104, 210 may receive and store the related information on local memory (store the database entry in a database stored in the electronic device) for presentation to the user”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a context based on a user ID and to retrieve data from a server. This would have been done to generate and display data that is relevant to a user, while utilizing a server to optimize storage on the user’s device. See for example Demsey [0033], “The user environment 100 may alternatively be an amusement park, concert venue, museum, park, or any other tourist attraction having physical objects or locations of interest to one or more users”
Regarding claim 11, Demsey discloses a computer-readable medium storing machine-readable instructions that, when executed by a controller of an electronic device (Demsey [0065], “servers (an electronic device) may be implemented by appropriate programming of one computer hardware platform”; [0066], “CPU may include one or more processors for processing data according to instructions stored in the memory”), cause the controller to: 
receive a user identification from a second electronic device (Demsey [0060], “predetermined correlation parameters may include … user ID … The current session may be any predetermined period of activity associated with one or multiple users of the AR application/content delivery service. (device/server receives user ID from a user device during a session)” [0061], “the server may be configured to log only those user requests received during the current session”); 
receive a message from the second electronic device, the message including identification data of an object (Demsey [0047], “server(s) 220 (electronic device) may also include a request manager configured to receive, over network 210, one or more from a user's mobile device 210 requests (comprising a message from the user/second device) for target data related to one or more physical objects within an image of a real-world environment captured at the mobile device”); 
select a second overlay data based on the identification data and the contextual setting (Demsey [0052], “while looking up AR target IDs and related target data for any given AR target or object (select a second overlay data based on identification and contextual setting), the augmented reality and/or advertising server systems 220 may additionally issue requests to the (a second overlay data).”); and 
send the second overlay data to the second electronic device (Demsey [0053], “the AR server may send the related information back to the user's device, e.g., over electronic network 201 and any related cellular, Wi-Fi, or other networks, such that the user's device 104 (send second overlay data to the user/second electronic device)”).
Demsey does not expressly disclose
determine a contextual setting of the second electronic device based on the user identification; 
select an overlay data based on the contextual setting;
send the overlay data to the second electronic device;
Demsey suggests
determine a contextual setting of the electronic device based on the user identification (Demsey [0052], “AR server, e.g., server systems 220, may receive … identifying information from the user device”; [0058], “if users 1 and 2 requested AR data for AR targets “B” and then “C,” (a contextual setting of the device according to a corresponding target received from the user) in that order”);
select an overlay data based on the contextual setting (Demsey [0052], “upon receiving … identifying information from the user device, the AR server may look-up (select an overlay data based on contextual information) … AR data related to the identified target back to the user device”);
(send the overlay data to the user/second electronic device)”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a context based on a user ID and generate corresponding data to display on the device. This would have been done to generate and display data that is relevant to a user. See for example Demsey [0033], “The user environment 100 may alternatively be an amusement park, concert venue, museum, park, or any other tourist attraction having physical objects or locations of interest to one or more users”
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Demsey in view of Piemonte et al (US 20180293771 A1).
Regarding claim 7, Demsey discloses the computer-readable medium of claim 6, wherein the machine-readable instructions, when executed by the controller, cause the controller to: 
send a second request to a second electronic device for a second database entry based on the second contextual setting (Demsey [0047], “server(s) 220 (second electronic device) may also include a request manager configured to receive, over network 210, one or more requests (comprising a second message to the second device to request second overlay data) from a user's mobile device 210 for target data related to one or more physical objects within an image of a real-world environment captured at the mobile device (a second request from comprising a second image received via the imaging device and a corresponding second physical object).”); 
receive the second database entry from the second electronic device (Demsey [0052], “while looking up AR target IDs and related target data for any given AR target or object, the augmented reality and/or advertising server systems 220 (second device retrieves overlay data from remote device) may additionally issue requests to the vendor/third party AR target server(s) 230 and/or the auxiliary AR server(s) 240 (remote device) for AR target IDs and related target data (overlay data).”; [0053], “the AR server may send the related information back to the user's device, e.g., over electronic network 201 and any related cellular, Wi-Fi, or other networks, such that the user's device 104 (user device receives second overlay data)”); 
store the second database entry in the database (Demsey [0053], “the user's device 104, 210 may receive and store the related information on local memory (store the second database entry in a database) for presentation to the user”);
receive a second image via the imaging device (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects within an image of a real-world environment captured at the mobile device (a second request from the one or more requests is interpreted as comprising a second image received via the imaging device).”);
detect the object in the second image (Demsey [0047], “one or more requests from a user's mobile device 210 for target data related to one or more physical objects (comprising a second detected object) within an image of a real-world environment captured at the mobile (a second request from comprising a second image received via the imaging device and a corresponding second physical object).”); and 
visually associate a second overlay data with the object on the display, the second overlay data corresponding to the second database entry (Demsey [0053], “the user's device 104, 210 may present the related AR target data … by … displaying data overlaid on top of a digital representation of the physical object or location, displaying the data on a map of the location or target (second overlay data associated with second object on the display)”).
Demsey does not disclose
receive a time of day from a time source; 
determine a second contextual setting of the electronic device based on the user identification and the time of day;
However, Piemonte discloses
receive a time of day from a time source (Piemonte [0069], “origin information received in S301. For example, origin information in S301 may be … user ID … time of day,”); 
determine a second contextual setting of the electronic device based on the user identification and the time of day (Piemonte [0069], “origin information received in S301. For example, origin information in S301 may be … user ID … time of day … if a match or other satisfying condition … is determined, the example method may proceed to performance of the augmented reality in S350 (reads on determining a contextual setting for a device such that the contextual setting enables the device to proceed with performing an AR operation).”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Demsey with Piemonte to utilize time of day 
Regarding claim 10, Demsey discloses the computer-readable medium of claim 6, but does not disclose wherein the user identification includes a login name and a password.
However, Piemonte discloses the user identification includes a login name and a password (Piemonte [0069], “received user limitation information from S303 is compared for a match or indication of acceptability from the origin information received in S301 … origin information in S301 may be … user ID … password”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Demsey with Piemonte to utilize user ID and password information to generate a corresponding AR experience. This would have been done to generate custom AR experiences that could be implemented for specific users.

Allowable Subject Matter
Claims 8-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, None of the prior arts of record, alone or in combination, disclose, “cause the controller to remove the database entry from the database in response to determining the second contextual setting”.
Regarding claim 9, None of the prior arts of record, alone or in combination, disclose the claim as recited as a whole.
Regarding claim 12, None of the prior arts of record, alone or in combination, disclose, “analyze an e-mail in an e-mail account based on the user identification to identify a topic of interest corresponding to the user identification; select a third overlay data based on the topic of interest; and send the third overlay data to the second electronic device.”
Regarding claim 13, None of the prior arts of record, alone or in combination, disclose, “receive a message indicating a topic of interest corresponding to the user identification; store an association between the user identification and the topic of interest; select a third overlay data based on the topic of interest; and send the third overlay data to the second electronic device.”
Regarding claim 14, None of the prior arts of record, alone or in combination, disclose, “receive a time of day from a time source; determine a second contextual setting of the second electronic device based on the user identification and the time of day; send a message to the second electronic device indicating a change of the contextual setting of the second electronic device; select a third overlay data based on the second contextual setting; and send the third overlay data to the second electronic device.”
Regarding claim 15, None of the prior arts of record, alone or in combination, disclose, “receive a second message from the second electronic device, the second message including 

Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/JITESH PATEL/Primary Examiner, Art Unit 2616